EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 and 4-17 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 1 and 5, Zhang et al. discloses a mask (as shown in Figs. 1, 3, 4, 9) / a method for manufacturing a mask (paragraph [0001]) / an exposure device (as shown in Figs. 2, 5, 6), comprising: 
a first light transmission area provided with a first optical filter film (10, 11, 210); and 
a second light transmission area provided with a second optical filter film (20, 21, 220); 
wherein, the first optical filter film and the second optical filter film comprise respective materials through which light of different frequency ranges is optically filtered, respectively (paragraphs [0031]-[0033]).
However, Zhang et al. does not teach a solid area spacing the first light transmission area and the second light transmission area apart, wherein each of the first light transmission area and the second light transmission area has a comb-shaped portion, wherein a comb-shaped portion of the first light transmission area is engaged with a comb-shaped portion of the second light transmission area; and wherein sections of a comb-shaped portion of the first light transmission area and sections of a comb-shaped portion of the second light transmission area are arranged to alternate with each other, and the solid area has an equal line- width along a direction in which the sections of the comb-shaped portion of the first light transmission area and the sections of the comb-shaped portion of the second light transmission area are arranged to alternate with each other, and it does not appear to be obvious why one of ordinary skill in the art would modify Zhang et al. wherein each of the first light transmission area and the second light transmission area has a comb-shaped portion, wherein a comb-shaped portion of the first light transmission area is engaged with a comb-shaped portion of the second light transmission area; and wherein sections of a comb-shaped portion of the first light transmission area and sections of a comb-shaped portion of the second light transmission area are arranged to alternate with each other, and the solid area has an equal line- width along a direction in which the sections of the comb-shaped portion of the first light transmission area and the sections of the comb-shaped portion of the second light transmission area are arranged to alternate with each other.
Accordingly, the prior art fails to teach or fairly suggest a mask / a method for manufacturing a mask requiring “a solid area spacing the first light transmission area and the second light transmission area apart, wherein each of the first light transmission area and the second light transmission area has a comb-shaped portion, wherein a comb-shaped portion of the first light transmission area is engaged with a comb-shaped portion of the second light transmission area; and wherein sections of a comb-shaped portion of the first light transmission area and sections of a comb-shaped portion of the second light transmission area are arranged to alternate with each other, and the solid area has an equal line- width along a direction in which the sections of the comb-shaped portion of the first light transmission area and the sections of the comb-shaped portion of the second light transmission area are arranged to alternate with each other”, in the combination required by the claims.

Claims 3-6 and 11-20 are allowable by virtue of their dependency on claims 1 and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Marutani [US 11,002,893 B2]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882